          Case 2:19-cv-00024-SEH Document 93 Filed 08/18/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                                 BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,
                                                 No. CV 19-24-BU-SEH
                            Plaintiff,

vs.                                              ORDER

EMPLOYERS MUTUAL
CASUALTY COMPANY; SENTINEL
INSURANCE COMPANY LIMITED;
and THOSE CERTAIN
UNDERWRITERS OF LLOYD’S OF
LONDON SUBSCRIBING TO
VARIOUS POLICY NUMBERS;1

                            Defendants.


      Plaintiff Nautilus Insurance Company’s unopposed Request to Remotely

Attend Hearing2 for counsel Elizabeth W. Lund is GRANTED for the hearing on

August 19, 2020.


      1
          Policy Numbers N04NZ00790, N05NZ16950, N06NZ16880, and N07NZ18290.
      2
          Doc. 92.
       Case 2:19-cv-00024-SEH Document 93 Filed 08/18/20 Page 2 of 2



      Counsel Elizabeth W. Lund shall contact Alli Kelly in the Court’s IT

department at (406) 497-1253 to make arrangements for the video conference.

      DATED this 18th day of August, 2020.




                                       -2-
